FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OSCAR ARMANDO FLORES-DE PAZ,                     No. 09-72347

              Petitioner,                        Agency No. A098-595-129

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2010 **
                              San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Oscar Armando Flores-De Paz, a native and citizen of El Salvador, petitions

pro se for review of the decision of the Board of Immigration Appeals which

dismissed his appeal from the immigration judge’s denial of his applications for

asylum, withholding of removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores-De Paz contends that he was persecuted by gangs and that he is

entitled to some form of relief. In his opening brief, Flores De-Paz failed to

challenge the agency’s finding that Flores-De Paz was not part of a cognizable

social group, and therefore not entitled to asylum and withholding of removal

relief. The issue therefore is waived. See Martinez-Serrano v. Holder, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived.) In addition, petitioner failed to establish that he

is entitled to CAT relief where he did not show that it was more likely than not that

he would be tortured at the acquiescence of government officials if he were

returned to El Salvador. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th

Cir. 2010); Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72347